DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Election/Restriction response filed on 04/04/2022.  Claims 1-20 are pending.  Claims 1, 9, and 16 are independent.   Claims 9-15 have been withdrawn.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-8) in the reply filed on 04/04/2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious search and/or examination burden for examining Group II (claims 9-15) together.  This is not found persuasive because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different groups/subgroups or electronic resources, or employing different search queries); and (d) the prior art applicable to one invention would not likely be applicable to another invention.  Group I (claims 1-8) is drawn to the surgical implant, classified in A61F 2/0063, whereas Group II (claims 9-15) is drawn to a method of forming a surgical implant, classified in A61F 2240/001.  Furthermore, the surgical implant can be formed by molding the distal member onto the proximal member, by fitting the proximal member into the distal member by expanding the outer lip of the distal member, or other methods .  There is certainly a serious search and/or examination burden for examining Group I and Group II.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/04/2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the first mesh layer" in line 5 of the claim.  The limitation is indefinite because claim 2 recites two first mesh layers.
Claim 2 recites the limitation "the outer diameter of the thoracic member" in line 6 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outer diameter of the abdominal member" in lines 6-7 of claim 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first mesh layer" in line 7 of the claim.  The limitation is indefinite because claim 6 recites two first mesh layers.
Claim 6 recites the limitation "the second mesh layer" in line 7 of the claim.  The limitation is indefinite because claim 6 recites two second mesh layers.  Claim 7 is rejected because it depends on claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rousseau (US Pub. No.: 2003/0078602).
Regarding claim 1, Rousseau discloses a surgical implant (10, Fig. 2) for repairing a tissue opening, the surgical implant comprising: a body (combination of 12, 14, and 16, Figs. 1-3) including a proximal member (16, Fig. 3), a distal member (combination of 12 and 14, Fig. 3 and Para. [0015]) coupled to the proximal member, and a peripheral pocket (the pocket or space formed between 12 and 14, Fig. 3 and see Figure below); wherein the peripheral pocket is defined by a reentrant outer lip (lip formed by 22 and 12 which includes 20, Figs. 1-3 and see Figure below) of the distal member extending around an outer edge of the proximal member (see Figure below); and a support ring (30, Figs. 2 and 3) received within the peripheral pocket and is fully capable to apply tension to the body (Para. [0018]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US Pub. No.: 2003/0078602) as applied to claim 1 above, and further in view of Kranzler et al. (US Pat. No.: 5,614,284).
Regarding claim 2, Rousseau discloses all the limitations of claim 1 as taught above and further disclose that wherein: the proximal member comprises a circular thoracic member (16, Figs. 1-3 and Para. [0022], member 16 can be circular shape; member 16 is considered as a circular thoracic member because it is fully capable to be implanted facing the thoracic side) including a first mesh layer (Fig. 2 and Para. [0014]); the distal member comprises a circular abdominal member (Para. [0022], 14 and 12 can be circular; the combination of 14 and 12 is considered a circular abdominal member because 14 can be implanted facing the abdominal side) including a first mesh layer (14, Fig. 2 and Para. [0014]) and a second mesh layer (12, Fig. 2 and Para. [0014]) coupled to the first mesh layer; the outer diameter of the thoracic member is less than the outer diameter of the abdominal member (Figs. 1 and 3).  However, Rousseau does not disclose that the proximal member includes a second mesh layer.
Kranzler teaches, in the same field of endeavor (surgical implant/mesh), a surgical implant, a proximal inert/non-biodegradable member (11, Fig. 1) includes a first mesh layer and a second mesh layer coupled to the first layer (Col. 2, lines 44-46).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the proximal member of Rousseau to include a second mesh layer as taught by Kranzler in order to obtain the advantage of enhancing the strength of the proximal member.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US Pub. No.: 2003/0078602) as applied to claim 1 above, and further in view of Ford et al (US Pub. No.: 2004/0087980).
Regarding claim 3, Rousseau discloses all the limitations of claim 1 as taught above but fails to disclose sutures extending around the support ring within the peripheral pocket to secure the body within the tissue opening.
Ford teaches, in the same field of endeavor (surgical implant/mesh), a surgical implant comprising sutures (stitches 70 and 72, Figs. 4-7) extending around a support ring (98, Figs. 4-7) within a peripheral pocket (the space between layers 66 and 68, Figs. 4-7) fully capable to secure the body within the tissue opening
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the surgical implant of Rosseau to include sutures extending around the support ring within the peripheral pocket fully capable to secure the body within the tissue opening as taught by Ford in order to obtain the advantage of securing the support ring in place (Paras. [0093] and [0053]).
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US Pub. No.: 2003/0078602) in view of Ford et al (US Pub. No.: 2004/0087980) as applied to claim 3 above, and further in view of Darois et al. (US Pub. No.: 2003/0212460).
Regarding claim 4, Rousseau in view of Ford discloses all the limitations of claim 1 as taught above but fails to disclose that mesh of the body is a polytetrafluoroethylene material.
Darois teaches, in the same field of endeavor (surgical implant/mesh), a surgical implant (20, Figs. 1 and 2) comprising a body which a mesh formed of polytetrafluoroethylene material (Paras. [0084] and [0085], PTFE or ePTFE).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the mesh of body of the surgical implant of Rosseau in view of Ford to be formed of polytetrafluoroethylene material as taught by Darois, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP 2144.07
Regarding claim 5, Rousseau discloses that the support ring is formed of a resilient polymer (Para. 0018]).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rousseau (US Pub. No.: 2003/0078602) as applied to claim 1 above, and further in view of Hamilton et al. (US Pub. No.: 2016/0151136).
Regarding claim 8, Rousseau discloses all the limitations of claim 1 as taught above but fails to disclose a central placement suture coupled to the body.
Hamilton teaches in the same field of endeavor (surgical implant/mesh), a surgical implant (12, Figs. 1-5) comprising a central placement suture (32, Figs. 2, 3, and 5) coupled to the body of the surgical implant.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify surgical implant of Rousseau to include a central placement suture coupled to the body as taught by Hamilton in order to obtain the advantage of facilitating the manipulation/implantation of the surgical implant by allowing a pulling force to be applied to the body of the surgical implant (Hamilton, Paras. [0026] and [0027]).
Allowable Subject Matter
Claims 6 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20060064175 A1	Pelissier; Edouard et al. discloses a surgical implant comprising a proximal mesh member, a distal mesh member, and a support ring disposed between the proximal mesh member and the distal mesh member.
US 20030130745 A1	Cherok, Dennis  et al. discloses a surgical implant comprising a proximal mesh member, a distal mesh member, and a support ring disposed between the proximal mesh member and the distal mesh member.
US 6280453 B1	Kugel; Robert D. et al. discloses a surgical implant comprising a proximal mesh member, a distal mesh member, and a support ring disposed between the proximal mesh member and the distal mesh member.
US 6174320 B1	Kugel; Robert D. et al. discloses a surgical implant comprising a proximal mesh member, a distal mesh member, and a support ring disposed between the proximal mesh member and the distal mesh member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/            Primary Examiner, Art Unit 3771